Citation Nr: 1611802	
Decision Date: 03/23/16    Archive Date: 03/29/16

DOCKET NO.  10-23 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disorder to include as secondary to service-connected status post arthrodesis of the right ankle with associated severe pantalar osteoarthritis.  

2.  Entitlement to service connection for a left hip disorder to include as secondary to service-connected status post arthrodesis of the right ankle with associated severe pantalar osteoarthritis.  

3.  Entitlement to service connection for left leg disorder to include as secondary to service-connected status post arthrodesis of the right ankle with associated severe pantalar osteoarthritis and as secondary to a low back disorder.  

4.  Entitlement to an increased disability rating for service-connected status post arthrodesis of the right ankle with associated severe pantalar osteoarthritis, currently rated as 40 percent disabling.

5.  Entitlement to a total disability rating due to individual unemployability.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1957 and August 1961.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified in support of this claim during hearings held at the RO before Veterans Law Judges in June 2012 and August 2014. The first Veterans Law Judge left the Board after the June 2012 hearing.  The Board thus afforded the Veteran another hearing.  During the August 2014 hearing, the Veteran testified he was unable to work due to his service-connected right ankle disability.   Thus, in light of the Veteran's contentions, the Board finds that the issue of TDIU is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran testified at the August 2014 hearing that he applied for and was granted Social Security Disability benefits, in part, due to his service-connected right ankle disability.  The medical records that form the basis of this decision are not associated with the claims file.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

In addition, the Veteran should be notified how to substantiate an increased rating on the basis of TDIU and any outstanding VA and non-VA medical records should be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain relevant treatment records from the VA Medical Centers in Gainesville and Orlando, as well as any other outstanding VA medical records from August 2013 to the present.

2.  Request authorizations for the release of any outstanding medical information from the Veteran for any non-VA healthcare providers who have treated him for his claimed disability.  In the alternative, the Veteran may submit the records directly to VA.

3.  Notify the Veteran how he can substantiate a claim for an increased rating on the basis of TDIU and request that he complete and return a TDIU claim form.

4.  Request all documents pertaining to any application by the Veteran for SSA disability benefits, including the medical records considered in deciding the claim.

5.  Re-adjudicate the appeals, including entitlement to a TDIU, and if the benefit sought on appeal remain denied, issue an appropriate supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


